Citation Nr: 0433567	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  02-17 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability, claimed as secondary to chondromalacia of the 
right knee, and, if so, whether service connection is 
warranted. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

In connection with this appeal the veteran testified at a 
video-conference hearing before the undersigned in October 
2004; a transcript of that hearing is associated with the 
claims file.

By way of history, in a September 1997 rating decision, the 
RO denied service connection for a left knee disability 
secondary to service-connected right knee disability.  In 
September 2001, the veteran filed an application to reopen 
his claim of entitlement to service connection for a left 
knee disability.  In the April 2002 rating decision on 
appeal, the RO found that new and material evidence had not 
been received to reopen the veteran's claim.  Following the 
submission of additional evidence, the RO found that new and 
material evidence had been received to reopen the veteran's 
claim of entitlement to service connection for a left knee 
disability and denied the claim on the merits in the October 
2002 statement of the case.  The Board is required, however, 
to consider the issue of finality prior to any consideration 
on the merits, see 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); 
see also Barnett v. Brown, 8 Vet. App. 1 (1995), and as such, 
the issue has been recharacterized as shown on the first page 
of this decision.  Insofar as the Board reopens and grants 
the claim herein, determinations completely favorable to the 
veteran, he is not prejudiced by the Board's 
recharacterization of the issue or its actions herein.  See 
Barnett, supra at 4; Bernard v. Brown, 4 Vet. App. 384, 390-
92 (1993).


FINDINGS OF FACT

1.  In an unappealed decision dated in September 1997, the RO 
denied service connection for a left knee disability. 

2.  Evidence added to the record since the 1997 denial is 
neither cumulative nor redundant of the evidence of record at 
the time of the RO's September 1997 denial and raises a 
reasonable possibility of substantiating the claim.

3.  The veteran's left knee disability resulted from 
increased stress and deterioration residual to his service-
connected chondromalacia of the right knee.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for a left knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

2.  Left knee disability is proximately due to service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from May 1971 to May 1973 
in the United States Army.

In a rating decision dated in July 1996, the RO granted 
service connection for chondromalacia of the right knee and 
assigned a 10 percent, effective September 30, 1993.  In an 
August 2000 decision, the Board granted a separate 10 percent 
evaluation for osteoarthritis of the right knee, effective 
June 7, 1996.  

In a rating decision dated in September 1997, the RO denied 
service connection for a left knee disability as secondary to 
service-connected right knee disability.  The RO found that 
the medical evidence of record failed to support a 
relationship between the veteran's chondromalacia of the 
right knee and his left knee disability.  The veteran was 
informed of this decision and his appellate rights in the 
same month.  He did not appeal such decision to the Board.

At the time of the September 1997 rating decision, the 
relevant evidence of record include the veteran's service 
medical records, private medical records from Drs. C., L., 
and M., and an August 1997 VA examination report.  

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of a left knee 
disability.  Specifically, the veteran's January 1973 
separation examination demonstrated that, upon clinical 
evaluation, the veteran's lower extremities (strength, range 
of motion) and musculoskeletal system were normal.  

A June 1997 letter from Dr. C. reveals that the veteran had a 
previous injury to the his left knee secondary to work with 
the Kansas City Southern Railroad and subsequently, had 
arthroscopic surgery of the left knee.  Private records from 
Drs. L. and M. show that the veteran had treatment for his 
left knee.  Records dated in 1993 from Dr. M. reflects that 
while the veteran was at work, he slipped on some loose 
gravel and popped his left knee in May 1993.  As such, his 
knee was placed in a splint.  The veteran had noted some 
swelling medially and posteriorly.  He also had pain in the 
knee and reported that the knee locked on several occasions 
when he removed the splint.  A subsequent magnetic resonance 
imaging (MRI) test of the left knee revealed a possible tear 
of the lateral meniscus.  Dr. M. also believed that the 
veteran had a tear of his medial meniscus and a possible 
Baker's cyst.  An August 1994 treatment note from Dr. L. 
reveals an impression of post-traumatic arthrosis of the left 
knee with degenerative changes, primarily in the medial 
compartment.  A March 1996 letter from Dr. L. reveals a 
diagnosis of post-traumatic degenerative joint disease of the 
knees.  

At the August 1997 VA examination, the veteran reported 
injuring his left knee working in 1993.  Mild post-traumatic 
osteoarthritis of the left knee was diagnosed. 

In September 2001, the veteran submitted an application to 
reopen his claim of entitlement to service connection for a 
left knee disability, which he claimed was a result of his 
service-connected right knee disability.  

The medical evidence received after the September 1997 rating 
decision includes private medical records from Heavener 
Medical Services, Dr. C., Dr. G. (formerly Dr. H.), and Dr. 
S., Social Security Administration (SSA) records, records 
from the Muskogee VA Medical Center, and February 2002 and 
August 2002 VA examination reports. 

Records from Heavener Medical Services dated December 1998 to 
August 2001 show that the veteran had a consistent diagnosis 
of osteoarthritis of the knees.  SSA records reflect 
diagnoses of degenerative joint disease of the knees.  

Records from Dr. C. reflect an August 1999 diagnosis of 
degenerative joint disease of the knees.  Dr. G's treatment 
notes show an October 2000 impression of bilateral medial 
meniscus probable tears and knee pain bilaterally.  In a 
September 2001 letter, Dr. G. stated that the veteran was 
"having problems now with his left knee and may require 
surgery secondary to compensation from his right knee 
injuries."  Dr. G. also noted that the veteran had seen an 
orthopedic surgeon who agreed that "most likely [the 
veteran's] left knee problems are associated with his right 
knee."  A February 2004 report reveals diagnoses of left 
knee pain and arthritis.  A March 2004 record reflects that 
the veteran was having left knee surgery.  It was noted that 
his left knee problems were secondary to compensation from 
his right knee injury from years ago.  

Medical records from Dr. S., an orthopedic surgeon, reflect 
that the veteran sought treatment for degenerative arthritis 
of the knees.  A September 2001 X-ray of the left knee showed 
mild degenerative changes and it appeared that a varus 
deformity was developing.  The records reflect that the 
veteran has received at least three Synvisc injections.  In 
October 2001, Dr. S. reported that the veteran asked 
questions regarding whether his left knee disability may be 
related to his service-connected right knee disability.  Dr. 
S. noted that the veteran's left knee had been injured on the 
railroad in the early 1990's.  Dr. S. stated that it would be 
hard to correlate the left knee being caused by the right 
knee, as the veteran was already disabled from an injury 
sustained to the left knee from his railroad accident.

Records from the Muskogee VA Medical Center reveal complaints 
of bilateral knee pain.  An October 2000 record includes a 
notation indicating that the veteran injured his left knee 
while working for the railroad.  The records show assessments 
of chronic knee pain.  An August 2001 X-ray showed no 
evidence of traumatic, arthritic, inflammatory or neoplastic 
change and the impression was normal left knee.  

A February 2002 contracted VA examination report reveals that 
the veteran injured his left knee at work in the 1990's.  The 
veteran stated that he developed arthritis of the left knee 
due to his right knee disability.  Physical examination 
revealed a normal left knee.  No diagnosis of the left knee 
was given. 

A September 2002 VA examination report  reflects a history of 
in-service injury to the veteran's right knee.  As a result 
of the veteran's right knee disability, it was noted that he 
had been favoring his left knee for years. While he was 
working for the Kansas City railroad, the veteran injured his 
left knee.  He subsequently had arthroscopic surgery.  
Physical examination showed that the left knee was tender on 
the lateral side.  There was no instability, effusion, 
swelling, weakness, or edema.  The left knee had flexion 0 to 
133 degrees and extension to 0 degrees.  There was also no 
redness, heat, abnormal movement, or guarding of movement.  
The veteran was able to walk on his toes and heels and squat 
halfway.  It was noted that he was wearing elastic 
thromboembolic disease (TED) hose stockings.  The examiner 
diagnosed status-post arthroscopic surgery for medial 
meniscectomy with mild functional loss due to pain.  The 
examiner reviewed the claims file, to include documentation 
of the veteran's 1993 work accident, and opined that the 
veteran's left knee condition is not likely due to his right 
knee condition and that the left knee condition was secondary 
to the injury to his left knee in 1993, which occurred while 
he was working on the railroad.  

A September 2003 record reveals a notation by Dr. S. 
indicating that the veteran's right knee was injured during 
military service and the left knee probably attritionally 
secondary to injury to the right knee, has worsened over 
time.  Dr. S. stated that he thought it was probably related 
to the increased stress in the left knee because of the right 
knee.  It was noted that the veteran continued to have knee 
complaints.  In May 2003, physical examination revealed mild 
patellofemoral crepitation of both knees with slight varus 
alignment.  There was no significant effusion, but there was 
slight pain along the anteromedial joint line.  X-rays of the 
left knee revealed moderate tricompartmental degenerative 
changes.  Degenerative joint disease of both knees was 
diagnosed.  Records dated in 2004 reflect continued 
complaints involving the left knee.  In March 2004, Dr. S. 
noted that a recent MRI was completed and it was difficult to 
ascertain whether the veteran had acute osteochondritis 
dissecans or just a chronic degenerative problem.  
Thereafter, the veteran had a left knee arthroscopy and 
partial medial meniscectomy.  The post-operative diagnosis 
was osteochondritis dissecans, lateral femoral condyle, and 
degenerative medial meniscus tear.  An August 2004 progress 
note reflects that the veteran asked Dr. S. to comment upon 
the relationship, if any, between his left knee disability 
and his service-connected right knee disability.  Dr. S. 
stated, "[c]ertainly I believe that given [the veteran's] 
chronic history of a right knee injury and throughout his 
entire working career he led off of the rail car with the 
left knee I think it likely that the left deterioration was 
likely due in some part to an injury to his right knee."

Analysis

Veterans Claims Assistance Act (VCAA) 

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the Board's decision 
herein constitutes a complete grant of the benefit sought on 
appeal, no further action is required to comply with the VCAA 
and the implementing regulations.

Laws Governing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  The United States Court of Appeals for Veterans 
Claims (Court) has further held that when aggravation of a 
veteran's nonservice-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected for that degree of 
aggravation. Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id. 

Reopening the Claim

By a September 1997 decision, the RO denied the veteran's 
claim of service connection for a left knee disability.  The 
RO relied on the reports from Dr. C., dated in 1997, and an 
August 1997 VA examination.  Specifically, the RO noted that 
the evidence revealed that the veteran injured his left knee 
while working for the Kansas City Southern Railroad in 1993 
and, as a result, had arthroscopic surgery.  Service 
connection was denied because the evidence failed to 
establish any relationship between the veteran's left knee 
disability and his service-connected right knee disability.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2004).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2004).  

As indicated previously, the initial rating decision denying 
service connection for a left knee disability was issued in 
September 1997.  At such time, the veteran was notified of 
the decision and his appellate rights.  No further 
communication was received from the veteran regarding a claim 
for service connection for a left knee disability until 
September 2001.  Thus, the September 1997 decision became 
final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2002)]; 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [(2004)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  As the 
veteran filed his claim to reopen in September 2001, the 
definition of new and material evidence effective August 29, 
2001, found at 38 C.F.R. § 3.156(a) (2004), applies in this 
case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a) (2004).

The evidence that must be considered in determining whether 
there is a basis for reopening this claim is evidence that 
has been added to the record since the final September 1997 
RO decision.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the RO's final 1997 decision, medical evidence 
demonstrating that the veteran's left knee disability was a 
result of his service-connected right knee disability has 
been received.  

Based on the above, the Board concludes that the evidence 
received since the RO's 1997 decision is new in that it was 
not previously of record.  It is material because it is not 
cumulative and redundant of the evidence of record at the 
time of the prior denial.  Specifically, at the time of the 
RO's 1997 denial, there was no medical evidence of record 
demonstrating that the veteran's left knee disability was due 
to, or increased in severity as a result of, his service-
connected right knee disability.  The new evidence includes 
two private medical opinions indicating that the veteran's 
left knee disability resulted from increased stress and 
deterioration residual to his service-connected right knee 
disability.  The Board observes that the new evidence tends 
to prove a previously unestablished fact necessary to 
substantiate the underlying claim of service connection, 
namely a nexus opinion.  Consequently, the newly received 
evidence raises a reasonable possibility of substantiating 
the veteran's claim.  Accordingly, the veteran's claim of 
entitlement to service connection for a left knee disability 
is reopened.  38 U.S.C.A. § 5108.

Merits of the Claim

The Board notes that the veteran does not allege, nor does 
the record reflect, that he first manifested a left knee 
disability during service or that a left knee disability is 
otherwise related to service on a direct basis.  Rather, he 
claims entitlement to service connection for a left knee 
disability as secondary to service-connected chondromalacia 
of the right knee.  Specifically, the veteran contends that 
his current left knee disability is a result of, or increased 
in severity due to, his service-connected right knee injury.  
He states that since injuring his right knee while in the 
military, he has favored that leg and, in turn, has placed 
increased stress on his left knee.  Such, the veteran argues, 
resulted in a work-related injury to his left knee in 1993 
and subsequent disability to his left knee.  Therefore, the 
veteran claims that service connection is warranted for his 
left knee disability secondary to service-connected right 
knee disability.  

Upon review of the evidence, it is clear that the veteran has 
current diagnoses of degenerative joint disease, 
osteochondritis dissecans, lateral femoral condyle, and 
degenerative medial meniscus tear.  A diagnosis of status-
post arthroscopic surgery for medial meniscectomy with mild 
functional loss due to pain was also noted.  The record shows 
that the veteran is service-connected for a right knee 
disability.  As set out above, however, there are conflicting 
medical opinions regarding the existence of a medical nexus 
between a left knee disability and the veteran's service-
connected chondromalacia of the right knee. 

The Court has stated that:

[t]he probative value of the medical evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 
470-71 (1993).

Initially, the Board notes that Dr. S. has recorded two 
conflicting opinions as to whether the veteran's left knee 
disability was due to his service-connected right knee 
disability.  In October 2001, Dr. S. stated that it would be 
hard to make such a connection as the veteran had injured his 
left knee a work-related accident.  The Board observes that 
such statement failed to consider whether increased stress 
and deterioration of the left knee, as a result of favoring 
his right leg, contributed to such work-related injury.  In 
September 2003, however, Dr. S. related the veteran's left 
knee disability to his service-connected right knee 
disability, indicating that the right knee disability placed 
increased stress on the veteran's left knee.  Also, in August 
2004, Dr. S. stated, "[c]ertainly I believe that given [the 
veteran's] chronic history of a right knee injury and 
throughout his entire working career he led off of the rail 
car with the left knee I think it likely that the left 
deterioration was likely due in some part to an injury to his 
right knee."  The Board finds that the latter opinion of Dr. 
S. to be of greater probative weight as it more fully 
considers whether the veteran's service-connected right knee 
disability contributed not only to the veteran's current left 
knee disability, but to his 1993 work-related injury as well.   

As such, Drs. G. and S. both etiologically relate the 
veteran's currently diagnosed left knee disability to his 
service-connected right knee disability, citing to the 
veteran favoring his right leg as the cause of deterioration 
and increased stress in the left knee.  Specifically, Dr. G. 
stated the veteran's left knee problems were secondary to 
compensation for his right knee disability.  Dr. S. opined 
that, due to the veteran's chronic history of a right knee 
injury, he had increased the stress in the left knee, and as 
such, deterioration of the left knee was likely due in some 
part to his right knee injury.  In contrast, the September 
2002 VA examiner opined that the veteran's left knee 
disability was not likely related to his right knee 
disability; rather, such left knee disability was secondary 
to his work-related accident in 1993.   

In this case, the Board finds the VA examiner's opinion to be 
of lesser probative value than the remaining medical evidence 
of record.  In that regard, the Board first notes that there 
is no indication that the VA examiner is an orthopedic 
surgeon or a specialist in orthopedics, whereas Dr. S. is an 
orthopedic surgeon.  Moreover, Drs. G. and S. have been the 
veteran's treating physicians for a number of years, with 
continuing knowledge of the nature of his left and right knee 
disabilities.  The Board also notes that the VA examiner 
attributed the veteran's current left knee symptomatology to 
the 1993 work-related accident that caused a tear of the 
medial meniscus, however the examiner failed to consider 
whether the veteran's service-connected right knee disability 
weakened his left knee, thus causing the 1993 injury.  Drs. 
G. and S. specifically considered whether the veteran 
compensated for his right knee injury by using his left leg 
more and whether such contributed to the deterioration and 
increased stress in his left knee.  

The Board thus concludes that the private opinions in the 
record are more probative than the VA examination report and 
that the veteran's right knee disability is the result of his 
service-connected chondromalacia of the right knee.


ORDER

The application to reopen a claim of entitlement to service 
connection for a left knee disability is granted. 

Service connection for left knee disability as secondary to 
service-connected chondromalacia of the right knee is 
granted. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



